DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (the pocket base being at an elevated height compared to first and second adjacent area bases, as shown as “E” in Fig. 22 and “Step Down” in Fig. 24) in the reply filed on December 31, 2021 is acknowledged.
Although Applicant identifies claims 2 and 3 as being encompassed within Species A, Examiner indicates that the language of claims 5 and 6 are similar to elected claims 17 and 19. Claims 2 and 3 instead seem to be drawn to non-elected species B. Claims 2-4, 11-16, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31, 2021. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 17, the claims recite that that at least one of the first adjacent area base and the second adjacent area base are disposed at a reduced height compared to the first pocket base. However, it is unclear how a height should be determined. In Applicant’s “step down” embodiment shown in Fig. 24, the height of the adjacent area bases is lower compared to the first pocket base when the height is measured relative to the surface of the adjacent area bases (height “h” of the first pocket base measured between the first adjacent area base and the first pocket base is indicated in Fig. 24). Alternatively, if the “step down” pocket embodiment was formed in the bottom of an analyte sensor housing with the pocket facing downwards, such as one shown in Fig. 5C, then the adjacent area bases would instead be disposed at a greater height compared to the first pocket base. In other words, when the “step down” embodiment is turned upside down, the first pocket base is at a lower height than the adjacent area bases. Examiner suggests amending the claim such that the heights of the first and second adjacent area bases and the first pocket base are defined relative to other components (i.e., a height between the first adjacent area base and a bottom surface of the housing is greater than a height between the first pocket base and the bottom surface of the housing). To expedite prosecution, the claim limitation will be interpreted broadly to encompass any adjacent area base that can be interpreted as being at a “reduced” or “lower” height.

Claims 6, 7, 19, and 20 recite the limitation “the at least one of the first and second transitions.” It is unclear if this is a limitation lacking antecedent basis, or if Applicant merely intends to recite a structural limitation in relation to either or both of the first and second transitions. The claims will be examined following the latter interpretation, and Examiner suggests amending the phrase to instead recite “[the] at least one of the first and second transitions.”
Claim 20 also recites “wherein the epoxy adheres…and inhibits the epoxy from creeping.” It is unclear if there is meant to be a separate structure that performs the function of inhibiting the epoxy from creeping, if an inherent property of the epoxy inhibits the epoxy from creeping, or if the adhering to the first or second transition is what inhibits the epoxy from creeping. The claim will be interpreted as an inherent property of the epoxy prevents the epoxy from creeping. Applicant should amend the claim to more clearly recite what inhibits the epoxy from creeping into the first and second transitions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 5, 8-9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0267813, hereinafter Pryor. Pryor was cited in the IDS dated 10/08/2021.
Regarding claim 1, Pryor teaches an analyte sensing apparatus (on skin sensor assembly 600) comprising: 
a housing (housing 480 and the plastic shell of the transmitter 500, Figs. 42-44) comprising: 
a first pocket having a first pocket base, a first adjacent area abutting a first side of the first pocket, a second adjacent area abutting a second side of the first pocket (see modified Fig. 8A below; the first pocket is the central indentation in the transmitter shell and the adjacent areas are the protruding portions covered by the contacts 505. The transitions between the adjacent areas and the first pocket base are merely the boundaries between them.)

    PNG
    media_image1.png
    607
    872
    media_image1.png
    Greyscale

Modified Fig. 8A
a conductive contact (contacts 505) disposed in the first adjacent area or in the second adjacent area; 
an electronics assembly substrate disposed within the housing (electronic assemblies 4600, 4700, or 4800 are contained within transmitter 500, Figs. 42-44) and electrically coupled to the conductive contact (transmitter 500 includes contacts 505, paragraph 147); 
an analyte sensor (sensor 200) comprising at least one electrode in electrical communication with the conductive contact (“a conductive wire electrode is employed as a core,” paragraph 133; “the core (or a component thereof) provides electrical conduction…from the working electrode to sensor electronics,” paragraph 135); and 
epoxy disposed on the first pocket base, the epoxy securing at least a portion of the analyte sensor to the first pocket base (“the epoxy compounds, or other adhesive material may be enclosed in a flexible container…the released material then secures and seals the sensor 200,” paragraph 196).  
Regarding claim 5 (see interpretation under the 112(b) rejection above), Pryor teaches at least one of the first adjacent area base and the second adjacent area base are disposed at a reduced height compared to the first pocket base (see modified Fig. 8A above; relative to the base of the assembly 600, the first adjacent area is disposed as a lower height compared to the first pocket base).
Regarding claim 8, Pryor teaches analyte sensing apparatus housing (housing 480 and the plastic shell of the transmitter 500, Figs. 42-44) comprising: 
a first pocket having a first pocket base (central indentation in the transmitter shell in between contacts 505, modified Fig. 8A); 
a first adjacent area abutting a first side of the first pocket (area occupied by contact 505 below the first pocket, modified Fig. 8A), the first adjacent area having a first (the first adjacent area base can be considered the area occupied by the contact 505, and the transition can be interpreted as the boundary between the contact and the first pocket base); and 
a second adjacent area abutting a second side of the first pocket (area occupied by contact 505 above the first pocket, modified Fig. 8A), the second adjacent area having a second adjacent area base and a second transition between the first pocket base and the second adjacent area base (the second adjacent area base can be considered the area occupied by the contact 505, and the transition can be interpreted as the boundary between the contact and the first pocket base), wherein the first and second adjacent areas are continuous with the first pocket (the contacts 505 are directly adjacent to the first pocket, see modified Fig. 8A above).  
Regarding claim 9, Pryor teaches electronics assembly substrate disposed within the housing (electronic assemblies 4600, 4700, or 4800 are contained within transmitter 500, Figs. 42-44).  
Regarding claim 17, Pryor teaches at least one of the first adjacent area base and the second adjacent area base are disposed at a lower height compared to the first pocket base (see modified Fig. 8A above; relative to the base of the assembly 600, the first adjacent area is disposed as a lower height compared to the first pocket base). 

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0112533, hereinafter Schoonmaker.
Regarding claim 8, Schoonmaker teaches analyte sensing apparatus housing (disposable housing 36, seal carrier 26, seal 24, and transmitter 500 are all interpreted as components of an analyte sensor housing) 
a first pocket having a first pocket base (mid-seal void 822, Fig. 83); 
a first adjacent area abutting a first side of the first pocket, a second adjacent area abutting a second side of the first pocket, (the puck holes adjacent to the mid-seal void 822; see puck hole 808a in Fig. 79 as another example), 
the first adjacent area having a first adjacent area base, the second adjacent area having a second adjacent area base,
and a first transition between the first pocket base and the first adjacent area base and a second transition between the first pocket base and the second adjacent area base (the seal wall between the puck holes and the mid-seal void is interpreted as a transition); 
wherein the first and second adjacent areas are continuous with the first pocket (the puck holes are immediately adjacent to the mid-seal void with only the seal walls as transitions between them; “continuous” is interpreted in light of paragraph 303 of the specification: “continuous with respect to one another, e.g., the adjacent areas are disposed immediately adjacent to their respective pocket without features, other than the transitions, therebetween”).  
Regarding claim 9, Schoonmaker teaches an electronics assembly substrate disposed within the housing (transmitter 500, paragraphs 181, 188). 

Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0117133, hereinafter Halac.
The applied reference has common Applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 
Regarding claim 1, Halac teaches an analyte sensing apparatus comprising: 
a housing (bottom housing 522) comprising: 
a first pocket having a first pocket base (outlined portion of modified Fig. 14D), a first adjacent area abutting a first side of the first pocket (area to the left of the outlined portion with the walls 766 and 768 forming a transition in between the first pocket and first adjacent area), a second adjacent area abutting a second side of the first pocket (area to the right of the outlined portion with central portion of substrate 404 forming a flush transition between the first pocket and second adjacent area) 
a conductive contact (contact 408) disposed in the second adjacent area; 

    PNG
    media_image2.png
    597
    960
    media_image2.png
    Greyscale

Modified Fig. 14D - The first pocket is interpreted as the outlined portion of the recess 726 with the first adjacent pocket to the left of the outlined portion and the second adjacent area to the right of the outlined portion.

an electronics assembly substrate disposed within the housing (PCB 530) and electrically coupled to the conductive contact (“PCB 530 may also have conductive pins 712 and 714…the pins 712 and 714 may be electrically connected to contacts 408 and 406,” paragraph 251); 
an analyte sensor (sensor 138) comprising at least one electrode in electrical communication with the conductive contact (paragraphs 18, 26); and 
epoxy disposed on the first pocket base, the epoxy securing at least a portion of the analyte sensor to the first pocket base (connection material 762 and 764 can use any of the methods described in reference to Fig. 4A including conductive curable adhesive or non-conductive epoxy, paragraphs 217-219; epoxy can also be used to seal recess 726, paragraph 252).
Regarding claim 7, Halac teaches the epoxy adheres to at least one of the first and second transitions and inhibits the epoxy from creeping into at least one of the first and second transitions (epoxy may cling to walls 766 and 768 and not flow beyond the walls - “these walls allow two different sealing methods to be used in the two different portions of the recess 726 that are separated by the walls…the other portion of the recess 726 may then be filled with a liquid UV cured epoxy which hardens to form sealing member 528a,” paragraph 252).
Regarding claim 8, Halac teaches analyte sensing apparatus housing (bottom housing 522) comprising: 
a first pocket having a first pocket base (portion of recess 726 and substrate 404 outlined in modified Fig. 14D above); 
a first adjacent area abutting a first side of the first pocket (area to the left of the outlined portion with the walls 766 and 768 forming a transition in between the first pocket and first adjacent area); and 
a second adjacent area abutting a second side of the first pocket (area occupied by contact 505 above the first pocket, modified Fig. 8A), the second adjacent area having a second adjacent area base and a second transition between the first pocket base and the second adjacent area base (area to the right of the outlined portion with central portion of substrate 404 forming a flush transition between the first pocket and second adjacent area), wherein the first and second adjacent areas are continuous with the first pocket (the first and second adjacent areas are directly adjacent to the first pocket).  
Regarding claim 9, Halac teaches an electronics assembly substrate disposed within the housing (PCB 530).  
Regarding claim 10, Halac teaches the first pocket has a substantially rounded rectangular-shaped geometry such that portions of sidewalls of the first pocket are substantially planar while other portions of the sidewalls that connect the substantially planar portions are curved (Fig. 14D and modified Fig. 14D)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor, as applied to claims 1 and 8 above.
Since claims 5 and 17 do not define how a height is measured, multiple interpretations can be used (see rejection under 112(b) above). Claims 5 and 17 were also rejected under 35 U.S.C. 102(a)(1) following the interpretation that the heights of the adjacent area bases and the pocket bases were relative to the lower surface of the on-skin sensor assembly 600. As shown in Figs. 8A-8B of Pryor, the contacts 505 are disposed at different heights relative to the base of the on-skin sensor assembly 600, and one contact is disposed at a lower height compared to the central indentation (the first pocket). The following 103 rejection will interpret a height of an adjacent base relative to the plane of the first pocket base.
Pryor shows that the first pocket is disposed at a lower height relative to the first and second adjacent area bases (Figs. 8A-8B show that the contacts protrude out above the plane of the first pocket base). Pryor does not explicitly teach that at least one of the first or second adjacent area bases are disposed at a reduced height compared to the first pocket or that one of the first or second transitions step down from the first pocket base. However, Pryor does teach that different shapes can be used to compress the sensor and hold it in place (“when the transmitter 500 compresses the seals, the misalignment of the sets causes different forces to be applied to the sensor 200 by the seals of each set. Accordingly, the sensor 200 does not maintain a linear state,” paragraph 200). Although paragraph 200 specifically discusses using offset sets of seals to compress the sensor 200, Fig. 8B shows that the shape of the transmitter also provides compression to secure the sensor in place (“wherein the sensor is kinked, it will tend to bind by compression against the contacts of the transmitter,” paragraph 197).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the transmitter contact areas such that one of the first or second adjacent area bases are disposed at a reduced height compared to the first pocket and one of the first transition and the second transition “step down” from the first pocket base. The inner surface of the housing 480 already includes such a shape, and the inner surface of the housing 480 and the transmitter 500 mate to crimp the sensor. Changing the shape of the housing 480 and transmitter 500 to crimp the sensor in a different way would be obvious to try as a design choice. Furthermore, such a modification would yield predictable results because Pryor already contemplates different methods to secure the sensor and different shapes of the proximal sensor end (paragraphs 197-198, 200). 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker, as applied to claim 8 above.
Schoonmaker shows that the seal voids 820, 822 and the puck voids are oval and/or rounded in Fig. 82 (paragraph 28, 378-379), but does not explicitly teach that the voids have substantially rounded rectangular-shaped geometry such that portions of sidewalls are substantially planar while other portions of the sidewalls that connect the substantially planar portions are curved. Schoonmaker does suggest that the voids can be formed in different shapes (paragraph 228, 378-379). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to form the seal voids in different shapes, including substantially rectangular with some planar and some curved sidewalls. One would be motivated to do so because using different shapes would be .

Claims 5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claims 1 and 8 above.
Regarding claims 5, 17, and 18, Halac does not explicitly teach that at least one of the first adjacent area base and the second adjacent area base are disposed at a lower height compared to the first pocket base. However, Halac does teach a first adjacent area (the area to the left of walls 766 and 768 in Fig. 14D) next to a first pocket base (see modified Fig. 14D above) and suggests that “the depth of the two recess portions on either side of the walls may be the same or different” (paragraph 252, Figs.14B-14D).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to dispose the first adjacent area at a lower height compared to the first pocket base. One would be motivated to do so because Halac suggests disposing the two areas on either side of the walls 766, 768 at different heights, so disposing one area at a lower height compared to the other would be obvious to try. Furthermore, changing the shape of a housing according to Halac’s suggestion would yield predictable results.

Claims 6 and 19-20 (see interpretation under the 112(b) rejections above) are rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claims 5 and 17 above, in view of U.S. Patent No. 4,865,038, hereinafter Rich.
Halac teaches that connection material comprising conductive epoxy or non-conductive epoxy can be used to secure the sensor to an intermediate body (“sensor 138 may be permanently couple to a component of sensor carrier 402 (e.g. substrate 404) by using, for example, adhesive (e.g. IV cure, moisture cure, multi part activated…non-conductive adhesive 426 (e.g. epoxy…can be used to attach the sensor 138 to substrate 404), and epoxy can be used to fill a portion of recess 726 (paragraph 252). Halac also shows that the connection material 762 and 764 can be formed as a bead (Figs. 14C-14D) and that the material used to bond the intermediate body to the contacts can form an upwards facing meniscus (Fig. 14E, paragraph 48). However, Halac does not explicitly teach that epoxy forms a downwards facing meniscus at one or both of the first and second transitions. Rich teaches analogous art concerning sealing a sensor appliance in a moisture resistant housing (Abstract, col. 1, lines 7-25). Rich specifically teaches that a high viscosity epoxy 12 can be used to encapsulate electronics 5, 7, and 11 without the epoxy flowing beyond the area to which it is applied and that the high viscosity epoxy will harden into a bead with a spherical exposed surface (Fig. 2; col. 3, lines 42-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a high viscosity epoxy to seal the first pocket base in the recess 726. One would be motivated to do so because Halac suggests using epoxy to form a sealing member 528a in a portion of recess 726 (Fig. 14C, paragraph 252), and using the high viscosity epoxy taught by Rich would especially be useful to ensure that the epoxy stays in one area and does not flow beyond walls 766, 768. Furthermore, since Halac does not suggest a certain type of epoxy to use to form sealing member 528a, then epoxies with different viscosities would be obvious to try and would yield predictable results to one of ordinary skill in the art. Thus, the use of a high viscosity epoxy to fill the first pocket base in recess 726 would inherently form a downwards facing meniscus that clings to the transition walls 766 and 768.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor, as applied to claim 8 above, in view of U.S. Patent No. 6,493,212, hereinafter Clarke.
Pryor teaches a housing for an analyte sensor that comprises a first pocket and first and second adjacent areas, and the analyte sensor is sealed against the first pocket and adjacent areas using epoxy (Figs. 8A-8B). However, Pryor does not explicitly teach the first pocket base has a first surface energy (Abstract, col. 5, lines 32-42). Specifically, Clarke teaches that surfaces can be modified to promote adhesion of the epoxy adhesive (“adhesion promotion (such as by chemical deposition, etching, corona, or plasma treatment…,” col. 31, lines 10-14).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pryor such that the first pocket base has a modified surface using the methods taught by Clarke. One would be motivated to do so because Clarke teaches that these methods promote adhesion of an epoxy adhesive to a surface, and this method could be applied to the exposed plastic housing in the areas not occupied by the contacts 505 (i.e., applied to areas other than the first and second adjacent areas) to ensure improved sealing of the sensor to the housing. Modification of the housing surface through the methods taught by Clarke would inherently change the surface energy, and the use of known methods to promote epoxy adhesion would be predictable to one of ordinary skill in the art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Halac, as applied to claim 8 above, in view of Clarke.
Halac teaches a housing for an analyte sensor that comprises a first pocket and first and second adjacent areas, and the analyte sensor and intermediate body are sealed in the recess 726 using two different methods such as solid elastomer 528b and epoxy 528a (Figs. 14C-14D, modified Fig. 14D; paragraph 252). However, Halac does not explicitly teach the first pocket base has a first surface energy and the first adjacent area base has a second surface energy different from the first surface energy. Clarke teaches analogous art regarding implantable medical devices and sealing and potting electrical components in the device (Abstract, col. 5, lines 32-42). Specifically, Clarke teaches that surfaces can be (“adhesion promotion (such as by chemical deposition, etching, corona, or plasma treatment…,” col. 31, lines 10-14).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Halac such that the portion of the substrate 404 forming the first pocket base has a modified surface using the methods taught by Clarke. One would be motivated to do so because Clarke teaches that these methods promote adhesion of an epoxy adhesive to a surface, and this method could be applied to the substrate 404 to ensure improved sealing of the epoxy within the recess 726. Modification of the housing surface through the methods taught by Clarke would inherently change the surface energy, and the use of known methods to promote epoxy adhesion would be predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791